Citation Nr: 1510824	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-44 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Oakland, California.  A transcript of the proceeding has been associated with the claims file.

An October 2014 Statement in Lieu of a Form 646 indicates that the Veteran may wish to file claims for additional ear conditions (other than hearing loss and tinnitus), albeit not entirely clear.  Therefore, the RO should seek clarification from the Veteran with regard to whether the Veteran intended to file an informal claim for service connection.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral hearing loss is currently assigned a noncompensable disability rating, effective February 29, 2008.  The Veteran seeks a higher initial rating.

The Veteran was most recently afforded a VA examination in November 2012.  Subsequently, in his October 2014 Statement in Lieu of a Form 646, the Veteran asserted that his hearing loss has worsened.  He likewise testified at the January 2015 Board hearing that he felt it had worsened since his last VA examination.  Therefore, the Board finds that this matter should be remanded for a new VA examination to address the current severity of his hearing loss.

The Board acknowledges that the Veteran's representative also alleged in the October 2014 statement that the Veteran's speech recognition scores in the March 2010 VA examination report met the schedular criteria for a 10 percent rating (60 percent in the right ear, and 70 percent in the left ear).  The Board notes, however, that the March 2010 VA examiner opined that the Veteran's speech recognition scores were worse than expected and possibly exaggerated by the Veteran.  The Board adds that the Veteran's speech recognition scores were 88 percent bilaterally and 84 percent bilaterally on testing at the May 2009 VA examination and November 2012 VA examination, respectively.  Regardless, speech recognition testing should be a component of the VA audiological examination afforded the Veteran pursuant to this remand.

The Veteran testified that he received treatment for his hearing loss at the VA medical center in 2006.  In that regard, the Board notes that the claims file includes his VA treatment records from Central California dated from October 2006 to August 2014 (in Virtual VA and VBMS).  An October 2006 record (not audio) reflects that he was establishing care.  There is no record of audiological complaint or treatment, however, until September 2007.  Therefore, on remand, the RO should obtain any outstanding VA treatment records dated between January 2006 and October 2006 (if any).

Also, an April 2013 VA treatment record indicates that there is a "current audiogram in VISTA imaging" that was not included with the VA treatment records in Virtual VA or VBMS.  See Virtual VA, document labeled CAPRI, receipt date August 29, 2014, page 47 of 121.  Therefore, on remand, any outstanding April 2013 audiogram or other record of audiological testing should be associated with the claims file.

All of the Veteran's more recent VA treatment records dated since August 2014 should also be associated with the claims file.

In addition, the Board notes that the claims file includes one December 2007 treatment record from Central California ENT, which record does not reflect any hearing loss test results.  While the Board acknowledges that the Veteran identified treatment on his December 2007 Form 21-5126 as only relating to his separate tinnitus claim, regardless, on remand, the Veteran should be asked if he has had any subsequent treatment at this private facility relating to his hearing loss.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since August 2014.

2.  Attempt to obtain any outstanding April 2013 record of audiological testing from the VA medical center.  See Virtual VA, document labeled CAPRI, receipt date August 29, 2014, page 47 of 121.  

If no such testing was performed that date and therefore such a record does not exist, this should be specifically noted in the claims file.

If such testing was performed but the record is found to be unavailable, the Veteran should be provided with notice of such.

3.  Attempt to obtain any outstanding VA treatment records dated from January 2006 to October 2006 (as the Veteran testified he was treated for his hearing loss in 2006, but there is no audiological record in the claims file until 2007).  
If there is no record of VA treatment in 2006 dated prior to October 2006, this should be specifically noted in the claims file.  Also, the Veteran should be provided with notice of such.

4.  Ask the Veteran if he was treated at the Central California ENT for his hearing loss (other than the one record of treatment in December 2007 already in the claims file, which does not include any record of audiological testing).  If so, ask him to provide the requisite Form 21-4142 authorization so that any outstanding records may be associated with the claims file.

5.  After all of the above development has been completed, afford the Veteran a new VA examination to address the current severity of his service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The claims file must be made available to the examiner for review.

The examiner should provide information concerning the functional impairment that results from the Veteran's bilateral hearing loss and its affect on his daily activities.

6.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

